Citation Nr: 1505194	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a restoration of a 40 percent disability rating for service-connected degenerative disc disease (DDD) of the lumbar spine following a reduction of the assigned disability rating from 40 percent to 20 percent, effective February 1, 2011, including whether the reduction was proper.  

2.  Entitlement to an increased disability rating in excess of 40 percent for service-connected DDD of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the rating decision on appeal, the RO reduced the Veteran's disability rating for his lumbar spine disability from 40 percent to 20 percent effective February 1, 2011; however, the VA examination evidence that was cited in support of the reduction arose from the Veteran's April 2010 claim for an increased disability rating.  Moreover, in correspondence regarding his appeal dated in March 2012, the Veteran indicated that his disability was worse than when he initially claimed an increased disability rating in April 2010.  Accordingly, the Board has characterized the appeal as also involving an increased rating claim in addition to the issue of restoration of the 40 percent rating, as noted on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that additional development is needed before the matter on appeal can be properly adjudicated. 

VA regulations provide that where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2014).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(i).  If no additional evidence is received within the 60-day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).  

Following the RO's July 2010 proposal to reduce the assigned disability rating for the Veteran's low back disability, he submitted a July 2010 statement which requested a personal hearing at the RO or a new VA examination.  In September 2010, the RO sent the Veteran notice that a personal hearing had been scheduled in October 2010.  In a subsequent Report of General Information, also dated in September 2010, the Veteran's representative indicated in writing that the Veteran was amenable to scheduling a VA examination in lieu of a personal hearing.  A subsequent VA examination was later that same month.  However, in a subsequent June 2014 appellant's brief, the Veteran's representative asserted that the Veteran never withdrew his request for a personal hearing and that his due process had been violated as a result.  In October 2014, the Board sought clarification from the Veteran's representative as to whether he still desired a personal hearing at the RO.  A January 2015 addendum brief reiterated that the Veteran previously requested a personal hearing and that he has never withdrawn that request in writing.  

As such, a remand of this matter is necessary in order to afford the Veteran due process.  The RO should schedule the Veteran for a predetermination hearing as previously requested by the Veteran and reiterated by his representative.  38 C.F.R. § 3.105.  

Additionally, the Board finds that the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for service-connected DDD of the lumbar spine is inextricably intertwined with his claim of entitlement to a restoration of a 40 percent disability rating for service-connected DDD of the lumbar spine.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Therefore, remand is also required regarding the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent for service-connected DDD of the lumbar spine.  

The record also shows that the Veteran has received ongoing treatment for his service-connected lumbar spine disability through the VA healthcare system.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain copies of the Veteran's VA treatment records dated from February 2012 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's relevant VA treatment records dated from February 2012 to the present.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.  

2.  Schedule the Veteran for a predetermination hearing as previously requested by the Veteran and reiterated by his representative, providing proper notice to each as required by 38 C.F.R. § 3.105.  

3.  After undertaking any other development deemed necessary, to include the possibility of a VA examination in order to determine the current level of severity of the Veteran's lumbar spine disability, readjudicate the issues remaining on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If any claim sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and a reasonable period of time to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




